843 So.2d 353 (2003)
K.O., Mother of T.L.O., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D02-1575.
District Court of Appeal of Florida, Fifth District.
April 25, 2003.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Charles D. Peters, Orlando, and James A. Sawyer, Jr., Kissimmee, for Appellee.
PALMER, J.
K.O. appeals the trial court's order terminating her parental rights to her son, T.L.O. The evidence presented during the trial, if believed by the trial court, was sufficient to support the court's decision to terminate K.O.'s parental rights based on section 39.806(1)(e) of the Florida Statutes (2001). However, K.O. argues, and the State properly concedes, that the trial court failed to set forth in its termination order findings of fact relating to the best interest of the child as required by section 39.810 of the Florida Statutes (2001). Accordingly, we vacate the instant termination order and remand this matter to the trial court for issuance of an order that complies with the statute. See In re A.C., *354 751 So.2d 667 (Fla. 2d DCA 2000)(holding that final judgment terminating mother's parental rights did not satisfy the statutory requirement that the trial court consider and evaluate the manifest best interest of the children where neither the trial court's final judgment nor the transcript of proceedings contained any finding of fact or conclusion of law as to the manifest best interest of the children).
VACATED and REMANDED.
PETERSON and PLEUS, JJ., concur.